Martin, J.
The defendants sued on a number of municipality notes, pleaded as an exception, that they were not described in the petition. The exception was overruled ; judgment was taken by default, for want of an answer; and afterwards confirmed ; whereupon the defendants appealed. The exception was properly overruled, the notes being annexed to the petition for reference. In making the judgment final, one witness only was introduced, He deposed, that he presented the notes to the defendants’ Treasurer, and demanded payment, and was answered that they were genuine, but that he could not pay them. He proved the signatures of the Treasurer and Comptroller on the notes. It has been urged, that the court erred, there being no evidence of the authority of the Treasurer and Comptroller to sign the notes. It is a historical fact of which the court cannot fail to take notice, that *124such notes as those sued upon, have been put afloat by the Municipality.

Judgment affirmed.